Elan Corporation, plc Treasury Building, Lower Grand Canal St. Dublin 2, Ireland T +-4000 F +-4700 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance US Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA May 3, 2013 Re: Elan Corporation, plc Form 20-F for Fiscal Year ended December 31, 2012 Filed February 12, 2013 File No. 001-13896 Dear Mr. Rosenberg: We set forth below our responses to the Staff’s comment letter, dated April 25, 2013, containing comments with respect to our Form 20-F for the fiscal year ended December 31, 2012 (the “2012 Form 20-F”).The numbered paragraphs below correspond to the numbered comments set forth in the Staff’s letter.For your convenience, we have reproduced each comment from the Staff’s letter (in italics) immediately before our response. Notes to Consolidated Financial Statements Note 2. Significant Accounting Policies (r) Research and Development, page 121 1. Please tell us how your accounting policy of expensing acquired in-process research and development as incurred complies with ASC 730-10-25-2c. and/or ASC 350-30-35-17A, as applicable. In addition, tell us how costs to acquire IP, product rights and other similar intangible assets, which you capitalize, relate to research and development and how your policy complies with ASC 730-10-25-2c. and/or ASC 350-30-35-17A, as applicable. 1 Elan’s Response: In accordance with ASC 730-10-25-2c., we expense in-process research and development (IPR&D) purchased from others unless the costs meet the definition of an intangible asset and the intangible asset has alternative future uses. The cost to acquire IPR&D purchased from others for use in research and development activities which has alternative future uses is capitalized. IPR&D acquired through a business combination is capitalized as an indefinite-lived intangible asset until the completion or abandonment of the related research and development activity. In addition, we capitalize costs to acquire IP, product rights and other similar intangible assetswhen the costs meet the definition of an intangible asset in accordance with ASC Topic 350. We had no capitalized acquired IPR&D at December 31, 2012 (2011: $0.4 million). In addition, we held intangible assets related to licenses and patents of $84.4 million (2011: $96.9 million). These intangible assets relate to Tysabri product rights and intellectual property, and were presented as held for sale as of December 31, 2012. The remaining intangible asset balance at December 31, 2012 of $3.0 million (2011: $5.2 million) relates to computer software. We propose that in our 2013 Annual Report on Form 20-F we will update our research and development accounting policy to clarify our policy in respect of research and development expenses and acquired IPR&D. Our proposed revised accounting policy disclosure is set out below. “Research and development R&D costs are expensed as incurred. Acquired in-process research and development (IPR&D) purchased from others for a specific research and development project with no alternative future uses is expensed as incurred. Costs to acquire IPR&D IP, product rights and other similar intangible assets purchased from others for use in research and development activities which has alternative future uses, and the fair value of IPR&D acquired through a business combination, are is capitalized as indefinite-lived intangible assets until the completion or abandonment of the related research and development activity.IPR&D capitalized as an intangible asset is not amortized but is tested for impairment annually or when events or circumstances indicate that the fair value may be below the carrying value of the asset.If and when development is complete, which generally occurs when regulatory approval to market a product is obtained, the associated asset is deemed finite-lived and amortized on a 2 straight-line basis over the estimated useful life of the asset. The method of amortization chosen best reflects the manner in which individual intangible assets are consumed.” Note 9. Equity Method Investments, page 129 2. Please tell us why you are not required to provide the financial statements of Janssen AI and Alkermes plc under Rule 3-09 of Regulation S-X. Elan’s Response: Janssen AI We were not required to provide the financial statements of Janssen AI for the years ended December 31, 2012, 2011 or 2010 under Rule 3-09 of Regulation S-X because we did not exceed the 20 percent threshold on either the first or third condition set forth in Rule 1-02(w) of Regulation S-X in respect of Janssen AI. The analysis of the conditions in respect of Janssen AI for the years ended December 31, 2012, 2011 and 2010 is set out below. (in millions) Condition 1 Elan total assets at December 31 $ $ $ Investments / advances at December 31 $ ) $ $ % of Elan total assets at December 31 1
